                 3:18-mc-00001-CIV              Date Filed 08/31/21              Entry Number 17             Page 1 of 2



                                                   UNITED STATES DISTRICT COURT
                                                       DISTRICT OF SOUTH CAROLINA


                                         ORDER GRANTING PETITIONS FOR NAME CHANGE



                 Pursuant to the Immigration and Nationality Act of 1952, as amended by the Immigration Act of 1990,

     the below listed applicants for naturalization have petitioned to change their names by decree of this court in

     conjunction with the administration of the Oath of Allegiance .

                 Petitions for name changes filed by the below listed applicants for naturalization are hereby granted :


                               Name of Petitioner                                                  Name Changed to

                First            Middle                     Last                         First           Middle               Last

 1    HANG                   THI LE             HUYNH                            LUCY              LE             HUYNH

 2    YIHSUEN                                   CHIANG                           HEIDI             SUE            PARSONS

 3    SOOJI                                     MUN                              SOOJI                            BERTHIAUME

 4    NAZIRA                 GUILLERMINA        ING LES                          NAZIRA                           SERAPHIM


 5    NIRU                   TAMANG             SEYMOUR                          ANGEL                            SEYMOUR

 6    JULIE ANNE             MAYONTE            YCOY                             JULIE             ANNE           BOWEN

 7    PAOLO RAY              RAZON              ALCANTARA                        PAOLO JAMES       RAZON          MARQUEZ

 8    MARIA MARGARITA        RAZON              ALCANTARA                        MARIA MARGARITA   RAZON          MARQUEZ

 9    TATYANA                ANZHELOVA          RAINOVA                          TATYANA           ANZHELOVA      RAINOV


10    SONIA                                     KEZA                             SONIA             KEZA           KAREMERA


11    CHAN GUN                                  JUNG                             CHANGUN                          JUNG

12    DONG HWA                                  SHIN                             DONGHWA                          SHIN

13    MARISOL                ISABEL             RODRIGUEZ                        MARISOL           ISABEL         GOMEZ HERNANDEZ

14    BLIA                   PATRICIA ESTELLE   OLILO                            PATRICIA                         OLILO GOGOA


15    JOSEFINA                                  CASTRO DE SORIANO                JOSEFINA                         CASTRO MEZA


16    JESSICA                                   STACIESKI DOS SANTOS             JESSICA                          STACIESKI


17    OLGA                   CECILIA            KLINDT                           OLGA              CECILIA        BETANCOURT

18    FELIX                  EDUARDO            BETANCOURT ORTIZ                 FELIX             EDUARDO        BETANCOURT

19    TUYEN                  THI BICH           PHAN                             SARAH                            PHAN


20    AHMED                  MOHAMED ALY        ALY ESMAT SHAKER                 AHMED             M              ESMAT


21    ROH IN KUMAR           MANHARBHAI         PATEL                            ROHIN             MANHARBHAI     PATEL




                                                                   Page 1 of 2
                 3:18-mc-00001-CIV          Date Filed 08/31/21              Entry Number 17           Page 2 of 2




22   FUNDA                                 SAHIN KUTLU                      JANE           FUNDA            KUTLU


23   HAIHONG                               SHEN                             HAIHONG                         LI


24   LUIZ CLAUDIO                          ALEGRE DA SILVA                  LUIZ           WILLING ALEGRE   SILVA


25   REINA                  DE JESUS       VARGAS DE REYES                  REINA          DE JESUS         IPINA VARGAS DE REYES

26   HSIN                   CHEN           LIN                              JENNY          LIN              RIGGS


27   DAVID                  EDUARDO        FLORES TREJO                     DAVID                           TREJO


28   ALEXANDRIA             VELRA          MCDONALD                         ALEXANDRIA     MCDONALD         WAGES


29   MICHELLE               VALERIE        VAN ROOYEN                       MICHELLE       VALERIE          LESMEISTER


30   JOHANNA                PAOLA          VELEZ GRUNDY                     JOHANNA        PAOLA            IMPERIAL


31   MARIA                  ANGELICA       VIVAS DE SIMPSON                 ANGELICA       VIVAS            SIMPSON


32   MARIA                  ALMINDA        MENDEZ RODRIGUEZ                 MARIA          ARMINDA          FELIX


33   CAROLINA                              HERNANDEZ ROJAS                  CAROLINA                        GALVAN


34   HYUN                   BONG           KIM                              DANIEL         HYUN             KIM


35   YEN                    NGOC           LE                               CINDY          YEN              LE


36   MARCELA                ALEXANDRA      MORENO-ALVAREZ                   MARCELA                         LOSBY


37   WENDY                  MARIA          FRANCO MELENDEZ DE MELGAR        WENDY          MARIA            MELGAR


38   CHRISTIAN              MOKASSO        DOUONMONG                        CHRISTIAN      MOKASSO          DOUOMONG


39   NIKIBEN                KIRANBHAI      PATEL                            NIKI           KIRAN            PATEL


40   HAJIN                                 SON                              ERIC           JAY              SON


41   YEJIN                                 SON                              OLIVIA         EVELYNN          SON


42   PHEPHELAPHI                           MOYO                             CHANTEL        PHEPHELAPHI      MOYO


43   JAYESHKUMAR            GOVINDBHAI     PATEL                            JAY            GOVINDBHAI       PATEL


44   PATRICIA               GUTIERREZ      SMITH                            PATRICIA       GUTIERREZ        MERON



                    ORDERED this 30th day of August 2021 at Charleston, South Carolina .



                                                                   (Z,;/4~
                                                                       Richard M. Gergel
                                                                       United States District Judge




                                                              Page 2 of 2
